The opinion of the court was delivered May 27, 1858, by
Woodward, J.
— If it be taken for granted, that a married woman is competent, in the absence of her husband, to demand the benefit of the exemption law of 1849, and to bring a case into this court, by way of appeal, we reach the only other question in this case, and that .must be ruled against the appellant, not only on the reason of the law, but on the authority of Dodson’s Appeal, 1 Casey, 233.
That a demand of appraisement on one execution will not apply to a subsequent writ, on a different judgment, is distinctly ruled in that case. And it must be so. The exemption provided by law, is an offer to the defendant, which he may secure by the *378asking; but neither the plaintiff nor the officer are required to anticipate his demand. The writ is to be executed according to its exigency, unless the exemption be demanded. And a demand on a former writ, which has been stayed, is no more a reason for not executing the present writ, than payment of the former writ would be, or anything else which may have been done under it.
Where several writs are in the sheriff’s hands, at the same time, •one demand is sufficient as against them all, but the rule is not so as to successive writs.
The decree is affirmed.